Citation Nr: 1119977	
Decision Date: 05/23/11    Archive Date: 06/06/11	

DOCKET NO.  07-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of frostbite (cold injury) to the hands and feet, to include peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety, and "mood swings."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his daughter


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to December 1953, a portion of which represented service in the Republic of Korea, with additional service in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2006, February 2007, and May 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).

This case was previously before the Board in September 2010, at which time the issues currently being addressed were remanded to the RO/AMC for additional development.  That development having been completed, the case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  Chronic residuals of frostbite (cold injury) to the Veteran's hands is not shown to have been present in service, or at any time thereafter.

2.  Peripheral neuropathy of the lower extremities as likely as not had its origin as the result of frostbite (cold injury) during the Veteran's period of service in the Republic of Korea.

3.  An acquired psychiatric disorder, specifically, anxiety/depression, as likely as not had its origin as the result of the Veteran's experiences in the Republic of Korea, or is causally related to the now service-connected peripheral neuropathy of the lower extremities resulting from inservice cold injury.


CONCLUSIONS OF LAW

1.  Chronic residuals of frostbite (cold injury) to the Veteran's hands was not incurred in or aggravated by active military service, nor may osteoarthritis of the hands be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Peripheral neuropathy of the lower extremities was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  An acquired psychiatric disorder, specifically, anxiety/depression, was incurred in active military service, and/or is proximately due to the Veteran's now service-connected peripheral neuropathy of the lower extremities resulting from inservice frostbite.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in June and December 2006, as well as in March and May 2007, and January 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of an RO hearing in October 2007, as well as available service treatment records, VA and private treatment records and examination reports, various articles, and a number of statements from the Veteran's relatives.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for the residuals of frostbite (cold injury) to his hands and feet (to include peripheral neuropathy of the lower extremities), as well as for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety, and "mood swings."  In pertinent part, it is contended that all of the aforementioned disabilities had their origin as the result of various incidents experienced by the Veteran during his period of service in the Republic of Korea.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) A chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may additionally be granted for disability which is proximately due to or the result of a service-connected disease or injury.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder while liberalizing, in certain circumstances, the evidentiary standard for establishing a required inservice stressor.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  Where a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terroristic activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (2010). 

In summary, service connection for posttraumatic stress disorder may be granted where the evidence demonstrates (1) a current diagnosis of posttraumatic stress disorder rendered by an examiner specified by the regulations; (2) an inservice stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's posttraumatic stress disorder symptoms have been medically related to the inservice stressor by a VA psychiatrist or psychologist, or one contracted with by VA.

In the case at hand, the majority of the Veteran's service treatment records are unavailable, in that such records were apparently destroyed in a fire at the National Personnel Records Center in 1973.  The sole remaining service treatment record consists of a service medical examination conducted in August 1974, at the time of the Veteran's entry into the United States Army Reserves.  Significantly, that examination is entirely negative for history, complaints, or abnormal findings indicative of the presence of cold injury residuals (including peripheral neuropathy of the lower extremities), or an acquired psychiatric disorder.  While at the time of that examination, there was noted a flexion deformity of the Veteran's right fifth finger, there was no indication that the deformity in question was in any way related to the Veteran's period of active military service, to include frostbite of the Veteran's hands. 

At the time of a VA general medical examination in December 1993, the Veteran gave a history of frostbite to his hands and feet.  Noted at the time was that the Veteran had difficulty in moving his fingers due to the fact that quite a number of the joints were swollen and moderately tender on both hands.  Radiographic studies were consistent with the presence of definite arthritic changes.  The pertinent diagnosis noted was arthritis of both hands.

At the time of a subsequent VA medical examination in February 2003, it was noted that the Veteran suffered from generalized osteoarthritis (including arthritis of the hands), for which he had been receiving Social Security disability benefits since 1992.  The pertinent diagnosis noted at the time was severe arthritis of the thoracic spine, hips, lumbar spine, hands, and shoulders, as demonstrated by radiographic studies and physical examination.

During the course of VA outpatient treatment in February 2006, the Veteran stated that his feet "burned and stung" at night, such that he found it difficult to sleep.  A physical examination at the time revealed the presence of good dorsalis pedis and posterior pulses.  A 10-gram monofilament test was only 2 out of 10, with light touch and sensation abnormal.  According to the examiner, the Veteran probably did suffer from neuropathy, though of unclear etiology.  The pertinent diagnosis noted was peripheral neuropathy of the lower extremities, either due to cold exposure or diabetes.

During the course of subsequent VA outpatient treatment in May 2006, the Veteran complained of paresthesias in both of his feet, which he thought were the result of frostbite which he sustained while serving in the Korean Conflict.  According to the Veteran, while in Korea, he had "some old boots" which were not very protective, with the result that he had suffered from "burning feet" ever since.  On physical examination, there were some deficits in both of the Veteran's feet, with about 3 out of 5 on monofilament testing.  The pertinent diagnosis noted was symmetrical lower extremity peripheral neuropathy, most likely due to frostbite.

Following a review of the Veteran's claims folder and medical records in November 2006, a VA physician indicated that the Veteran's peripheral neuropathy was not caused by or the result of frostbite.  Further noted was that the Veteran's frostbite history was undocumented, and that the Veteran had received no treatment for any such disability for nearly 50 years.  The examiner further indicated that there was no present evidence of frostbite, and that the assumption that the Veteran's peripheral neuropathy was due to frostbite was speculative, and based on the Veteran's undocumented story of cold exposure.

During the course of VA outpatient treatment in November 2006, the Veteran indicated that he was stationed in Korea during the winter of 1952, where he was a rifleman, and stood guard outside "all night at times."  According to the Veteran, during his period of service in Korea, it was on average 30 to 40 degrees below zero.  While the Veteran's boots had some lining, according to the Veteran, that lining "did not help too much."  Reportedly, the Veteran's feet started to bother him at that time.  According to the Veteran, he would see a medic, who would put some ointment on his feet.  While his feet never turned black, ever since his time in Korea, the Veteran had reportedly experienced neuropathy in both his hands and feet, which he thought might be from frostbite.

On physical examination, a 10-gram monofilament test was negative 10/10 bilaterally.  The Veteran was unable to feel light touch with a tissue, and directional scratch and position sense performed by moving the Veteran's big toe were absent.  The clinical assessment was peripheral neuropathy, worse in the lower extremities, "due to frostbite, diabetes, or idiopathic."

In correspondence of November 2007, the Veteran's private physician wrote that the Veteran had suffered from pain in both feet for many years, since the time of a self-reported frostbite incident in the Korean War.  According to the Veteran's physician, this pain had worsened substantially in the last few years, and interfered with the Veteran's daily activities, in particular, sleep.  On physical examination, the Veteran exhibited reduced sensation to light touch and severely impaired proprioception in both feet.  While laboratory studies showed a normal blood glucose, the Veteran did exhibit a slightly elevated hemoglobin A1c (6.2%).  According to the Veteran's physician, while this suggested the beginning stages of diabetes (or impaired fasting glucose), the Veteran's neuropathy was not consistent with a complication of diabetes, inasmuch as the latter appeared to be very mild and in the early stages.  In the opinion of the Veteran's physician, the Veteran's claim that his neuropathy was due to frostbite many years ago was "not unreasonable."

Following a VA psychiatric examination in January 2008, it was noted that full posttraumatic stress disorder criteria were not suggested, but that the Veteran did seem to experience a mild level of anxiety and depression, in particular "in relation to the events leading to his frostbite during service in Korea."

Following a VA examination in January 2008, the same VA examiner who had conducted the November 2006 review of the Veteran's records indicated that there was no documentation or treatment of frostbite of the Veteran's hands in service, and no history of any problem "until three years ago."  According to the examiner, the Veteran gave a history of frostbite which was undocumented in his medical and military records.  Further noted was that the Veteran had never been diagnosed or treated for frostbite, and only began complaining of hand, finger, and feet cramping in 2000.  According to the examiner, he had examined the Veteran in the past, with no evidence of any frostbite injury found.  The examiner further indicated that the Veteran had repeatedly been denied service connection for frostbite, but persisted "in being examined for same."  In the opinion of the examiner, the Veteran's hands and feet showed evidence only of osteoarthritis.

During the course of VA outpatient treatment in March 2008, it was noted that the Veteran did exhibit some symptoms of anxiety and depression.  

In correspondence of January 2009, the Veteran's private physician indicated that, to his knowledge, the Veteran did not suffer from diabetes mellitus.  That physician further indicated that, during the Veteran's hospitalization from late July to early August 2008, his blood sugars were within the normal range.

Following a VA general medical examination in August 2009, there was once again noted the presence of severe osteoarthritis of both of the Veteran's hands.

Following a VA cold injury protocol examination in February 2011, the same VA physician who had conducted the November 2006 and January 2008 reviews of the Veteran's records offered a diagnosis of frostbite of the bilateral feet, with residuals of sensory peripheral neuropathy.  According to that examiner, the Veteran's present foot condition was at least as likely as not caused by or the result of his service in the infantry during the Korea War winter of 1952, at which time he reportedly sustained frostbite of both feet, for which he received treatment at an aid station.  The examiner further commented that, while the Veteran had no documentation of frostbite, his history and physical findings were "strongly suggestive" of frostbite injury.

In a private outpatient podiatric treatment record dated in mid-March 2011, it was noted that the Veteran was being seen for a complaint of "burning and tingling" in both of his feet.  At that time, the Veteran stated that he was a participant in several battles in Korea, at which time he sustained frostbite of his feet.  Reportedly, as a result of that frostbite, the Veteran had been experiencing severe peripheral neuropathy.  According to the Veteran's podiatrist, he had taken care of many Veterans who had participated in the Korean War, and all of them sustained cold injury "for the most part or talked about how cold it was."  As a result, the Veteran's podiatrist had "no doubt" that the Veteran had sustained frostbite, as a consequence of which he was experiencing peripheral neuropathy.  In the opinion of the Veteran's podiatrist, his "peripheral" neuropathy was clearly a secondary effect of his inservice cold injury.

As is clear from the above, the majority of the Veteran's service treatment records are unavailable, in that such records were apparently destroyed in a fire at the National Personnel Records Center in 1973.  Accordingly, there exists no documented evidence of inservice cold exposure.  Nonetheless, a review of the Veteran's DD Form 214 discloses that, during the period from March 1952 to December 1954, the Veteran served 11 months and 19 days of foreign service, presumably, in the Republic of Korea, a portion of which it must be presumed involved service during time of winter.  Significantly, while during the course of an Army Reserve examination in August 1974, there was noted the presence of a flexion deformity of the Veteran's right fifth finger, on no occasion has that deformity been attributed to any incident or incidents of the Veteran's active military service, including exposure to extreme cold.  Osteoarthritis of the Veteran's hands, first noted in December 1993, more than 40 years following his discharge from service, has likewise never been attributed to any incident or incidents of the Veteran's period of active service, including inservice cold injury.

Notwithstanding the aforementioned, the Veteran has on numerous occasions received a diagnosis of and treatment for peripheral neuropathy of both lower extremities, variously attributed to inservice cold exposure and/or diabetes mellitus.  However, based on the evidence of record, it would appear that the Veteran does not, in fact, currently suffer from diabetes mellitus.  While on more than one occasion, a VA physician has indicated that the Veteran's peripheral neuropathy of the lower extremities was not the result of frostbite/cold injury sustained in service, that opinion appears to have been based primarily upon the fact that available service treatment records showed no evidence of cold injury, in conjunction with the length of time between the Veteran's service in Korea and his first complaints of lower extremity problems.  Significantly, that same physician, following a VA examination in February 2011, came to the conclusion that the Veteran does, in fact, suffer from frostbite of the bilateral feet which is at least as likely as not the result of his service in the infantry during the Korean War winter of 1952.  Moreover, during the course of outpatient treatment in March 2011, the Veteran's private podiatrist offered the opinion that the Veteran's peripheral neuropathy was "clearly a secondary effect of his (inservice) cold injury."

Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, the Board is of the opinion that the Veteran's current residuals of frostbite (cold injury), specifically, peripheral neuropathy of the lower extremities, as likely as not had their origin as a result of his service in the Republic of Korea.  Accordingly, service connection for peripheral neuropathy of the lower extremities is in order.

Regarding the Veteran's claimed psychiatric disorder, the Board notes that it has now been determined that the Veteran does not, in fact, meet the "full criteria" for a diagnosis of posttraumatic stress disorder.  Nonetheless, following the aforementioned VA psychiatric examination in January 2008, it was the opinion of the examiner that the Veteran did seem to experience a mild level of anxiety and depression which were in some way related to "events leading to his frostbite during service in Korea."  Under the circumstances, and once again, with the resolution of all reasonable doubt in the Veteran's favor, the Board is of the opinion that the Veteran's anxiety/depression is the result of his various experiences in the Republic of Korea, or, in the alternative, causally related to his (now service-connected) peripheral neuropathy of the lower extremities.  Accordingly, service connection for an anxiety/depressive disorder is in order.

Regarding the Veteran's claimed residuals of frostbite (cold injury) to the hands, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed his problems with both hands to his exposure to extreme cold during his period of service in the Republic of Korea.  However, even conceding such exposure, there currently exists no evidence that the Veteran's flexion deformity of the right fifth finger and/or osteoarthritis of both hands are in any way the result of such cold exposure.  Significantly, to date, no evidence has been submitted demonstrating a causal relationship between the aforementioned hand disabilities and the Veteran's period of active military service.  Nor is there evidence that the Veteran's flexion deformity and/or osteoarthritis of the hands are in any way the result of inservice cold exposure.  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link between the Veteran's hand disabilities and his period of active military service, including inservice cold exposure.

The Board acknowledges the Veteran's statements, as well as the statements of his daughter, regarding the origin of his current hand disabilities.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's hand disabilities to various inservice incidents (including cold exposure).  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of a hand disability in service, as well as the prolonged service period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran and his daughter, as lay persons, are not competent to create the requisite causal nexus for his current hand disabilities.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his daughter possesses.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's hand disabilities, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  Accordingly, service connection for those hand disabilities must be denied.


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities as a residual of inservice cold exposure is granted.

Service connection for an anxiety/depressive disorder is granted.

Service connection for the residuals of frostbite (cold injury) to the Veteran's hands is denied.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


